Citation Nr: 0112293	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for emphysema, claimed as 
secondary to tobacco use and/or nicotine dependence arising 
from active service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.  

This appeal arises from an October 1998 rating decision of 
the Columbia, South Carolina, regional office (RO) which 
denied service connection for emphysema as a result of using 
tobacco products.  The notice of disagreement was received in 
October 1999.  The statement of the case was issued in April 
2000.  The veteran's substantive appeal was received in April 
2000.  A videoconference hearing between Washington, DC, and 
Columbia, SC, was held on January 4, 2001, before the 
undersigned Member of the Board of Veterans' Appeals (Board), 
who has been designated by the Chairman of the Board to 
conduct the hearing and render the final determination in 
this claim, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).

REMAND

With regard to the claim of service connection for emphysema 
as secondary to tobacco use and nicotine dependence, the 
veteran and his representative have argued that the RO has 
not applied the correct regulations and policies regarding 
service connection for nicotine dependence.  He contends that 
the RO erred by applying the provisions of 38 U.S.C.A. § 1103 
to his claim for service connection.  He states that the 
evidence of record clearly shows that the claim for service 
connection for emphysema due tobacco use was received prior 
to the date when 38 U.S.C.A. § 1103 became effective, i.e., 
June 9, 1998.  Accordingly, the veteran asserts that the more 
liberal criteria, as set forth in .G.C. Prec. Op. 2-93, for 
reviewing claims involving tobacco use should have been 
applied.  He says he started smoking cigarettes in service, 
and that he smoked for over 20 years because he had developed 
a nicotine dependence.  He notes that his current lung 
problems, to include emphysema, have been attributed, in 
part, to his years of heavy tobacco use.

The governing criteria regarding service connection for 
emphysema as secondary to tobacco use and/or nicotine 
dependence have evolved a great deal over the past several 
years.  In July 1992, the Board sought an opinion from the 
General Counsel of VA regarding whether service connection 
may be granted for the residuals of tobacco use.  A response 
to this request was provided in January 1993 within VA O.G.C. 
Prec. Op. 2-93 (January 13, 1993), 58 Fed. Reg. 42,756 
(1993).  In O.G.C. Prec. Op. 2-93, the General Counsel found 
that the governing law, 38 U.S.C.A. §§ 101(16), 1110, 1131 
and 1310 (West 1991) and 38 C.F.R. § 3.303(d) (2000), 
provided authority for the grant of service connection for 
disability resulting from "an event or exposure" in service.  
The General Counsel then held, in effect, that if a disease 
or injury becomes manifest after service, if it was due to 
tobacco use in the line of duty in the active military 
service, service connection may be established.

However, the Board notes that a new revision to the law 
regarding claims related to tobacco, enacted by Congress and 
signed by the President as Public Law No. 105-206 on July 22, 
1998, prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service.  Public Law No. 105-206 was 
codified under 38 U.S.C.A. § 1103 and was effective only to 
claims filed after 
June 9, 1998.  

In the present case, a claim for service connection for 
emphysema due to use of tobacco products was received via 
telephone facsimile in October 1998.  The claim, which was 
completed on a VA Form 21-4138, was dated in September 1997.  
Finding that his claim had been received after June 9, 1998, 
the RO denied the veteran's claim for service connection 
based on the application of 38 U.S.C.A. § 1103.  

As part of the veteran's appeal, his representative submitted 
an affidavit in May 2000.  Therein, the representative 
attested to mailing the veteran's September 1997 claim for 
service connection on September 11, 1997.  He attached a copy 
of his mail log.  The mail log indicates that a VA Form 21-
4138 pertaining to the veteran's claim for tobacco use was 
mailed in September 1997.  The representative also submitted 
a cover sheet to a fax transmittal dated on February 12, 
1998, which identified the veteran and the issue of tobacco 
use.  A copy of the February 1998 fax transmission 
verification report dated on February 12, 1998, was also 
included with the representative's affidavit.  The veteran 
and the representative testified to these facts at the 
January 2001 videoconference hearing.

Providing the benefit of the doubt, the Board finds the 
veteran's claim for service connection for emphysema due to 
tobacco use was executed in September 1997 and received by 
the RO in February 1998.  The evidence of record presents a 
paper trail showing that a claim for service connection for 
the residuals of tobacco was sent via fax transmission in 
February 1998.  The testimony of the representative along 
with the aforementioned fax transmission cover sheet and fax 
transmission verification report support this conclusion.

Thus, in light of the fact that the veteran's claim for 
service connection for emphysema as secondary to tobacco use 
and/or nicotine dependence during active service was received 
prior to June 9, 1998, the more liberal criteria as set forth 
in O.G.C. Prec. Op. 2-93 must be considered by the RO.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that where the governing laws or regulations change after a 
claim has been filed, but before the appeal is decided, the 
version most favorable to the veteran must be applied, absent 
a contrary intent of Congress or the Secretary of VA.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Further, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this statute 
eliminates the requirement for the filing of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist 
claimants in developing evidence, and supersedes the decision 
of the Court in Morton v. West, 12 Vet.App. 477 (1999), 
opinion withdrawn and appeal dismissed sub nom. Morton v. 
Gober, 14 Vet.App. 174 (2000) (per curiam), which had held 
that VA cannot assist in the development of a claim which is 
not well grounded.  These changes in the law are applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001), see also 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Because of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VARO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

With respect to VA's duty to assist a claimant in the 
development of his case, the VCAA sets out the following 
pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 38 
U.S.C. § 5103A(a)).  

The veteran has testified that he started smoking while he 
was in service.  He contends that he started smoking because 
cigarettes were readily available and because they helped him 
to relieve himself of the stresses of being in Vietnam.  By 
the time he was discharged, he maintains that he was addicted 
to nicotine.  He states that he smoked for nearly 20 years.  
He says he decided to quit smoking in the late 1980s because 
of continuing respiratory problems.  The veteran asserts that 
he had a lot of difficulty quitting.  He says he was 
eventually able to quit through the help of a smoking 
cessation program.  The records pertaining to the veteran's 
treatment for nicotine dependence should be obtained.

Regarding the provision pertaining to medical examinations, 
the VCAA states:

(d) MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Id. (to be codified as amended at 38 U.S.C. § 5103A(d)).

The record clearly shows that the veteran's severe lung 
disease is secondary to alpha 1 antitrypsin deficiency and 
his history of tobacco use.  The report of a May 1998 VA 
pulmonary examination indicated that the veteran's use of 
tobacco "surely played a role in worsening his FEV1 or his 
lung condition".  The examiner stated that the veteran's 
symptoms of obstruction were most consistent with alpha 1 
antitrypsin deficiency and tobacco use.  

While the veteran has been afforded several VA psychiatric 
examinations to determine the level of severity of his 
service-connected post-traumatic stress disorder, none of 
those examination reports have contained any findings with 
regard to the veteran's reported history of nicotine 
dependence.  The Board believes that an examination to obtain 
such an opinion must be conducted.  The Court has held that 
the Board, in rendering its final decision, must consider 
independent medical evidence in support of recorded findings, 
rather than provide its own medical judgment in the guise of 
a Board opinion.  Colvin v. Derwinski, 1 Vet.App. 171 (1991). 
VA's duty to assist veterans also includes the procurement of 
medical opinions where necessary.  See Ashley v. Brown, 6 
Vet. App. 52 (1993) (obtaining an advisory medical opinion is 
a viable way for the Board to fulfill its duty to assist an 
appellant).

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following action:

1.  The RO should request that the veteran submit 
the names and addresses of all VA and non-VA 
medical care providers who have treated him for 
emphysema and/or nicotine dependence since service 
discharge.  After securing the necessary releases, 
the RO should obtain all records not already 
included in the claims folder should be obtained 
and associated with the claims folder.

2.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Augusta VAMC, and any other 
identified VA medical facility, since November 
1998.  Once obtained, all records must be 
associated with the claims folder.

3.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims folder, to 
include a copy of this Remand and any additional 
evidence secured, must be made available for 
review by the examiner in conjunction with the 
examination.  All necessary testing should be 
conducted.  

The physician should be asked whether the evidence 
shows that the veteran met the criteria necessary 
to diagnose nicotine dependence as defined in the 
Fourth Edition of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS OF THE AMERICAN 
PSYCHIATRIC ASSOCIATION.  If so, the examiner 
should state whether it is at least as likely as 
not that such dependence was acquired in service 
and resulted in the continued use of tobacco 
products after service.  That is, did the 
veteran's smoking between 1969 and 1971 alone lead 
him to become nicotine dependent?  If so, what 
contemporaneously recorded clinical evidence 
supports such a finding?  What was the impact of 
the veteran's decision to continue to smoke post-
service between 1971 and 1987, and any development 
of nicotine dependence? Additionally, the 
psychiatrist should be requested to provide an 
opinion as to whether it is as least as likely as 
not that any nicotine dependence was either caused 
by or aggravated by the veteran's service-
connected PTSD.  A complete rationale for all 
opinions expressed must be provided.

4.  If the veteran is diagnosed with nicotine 
dependence due to service which resulted in the 
continued use of tobacco products after service, 
or if nicotine dependence is shown to be related 
to his service-connected PTSD, the veteran should 
be afforded a VA pulmonary examination.  The 
veteran should be notified of the date, time, and 
place of the examination in writing.  The claims 
folder, to include a copy of this Remand and any 
additional evidence secured, must be made 
available for review by the examiner in 
conjunction with the examination.  All necessary 
testing should be conducted.

The examiner should comment on the nature and 
severity of the veteran's emphysema.  The examiner 
should be asked to determine whether it is at 
least as likely as not that any current 
respiratory disorder was caused, or aggravated, by 
the veteran's nicotine dependence and/or tobacco 
use.

5.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

6.  The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

7.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, to include the provisions of 
VA O.G.C. Prec. Op. 2-93 (January 13, 1993), 
38 C.F.R. §§ 3.303, 3.310, 4.22, and 38 C.F.R. 
§ 3.655, if appropriate.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


